PER CURIAM.
Eleanar Pimentel-Mendiola challenges the sentence imposed by the district court * after he pleaded guilty to illegal reentry. Pimentel-Mendiola’s counsel has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in which he argues Pimentel-Mendiola’s 46-month term of imprisonment is excessive. This argument is unavailing. See United States v. Woodrum, 959 F.2d 100, 101 (8th Cir.1992). We have also reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and have found no nonfrivolous issues for appeal.
We thus affirm the district court, and we grant counsel’s motion to withdraw.

 The Honorable Rodney S. Webb, United States District Judge for the District of North Dakota.